                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DUNCAN MACKENZIE MILLER,                           Case No. 18-cv-06633-SVK
                                   8                      Plaintiff,
                                                                                            ORDER RE JOINT DISCOVERY
                                   9             v.                                         DISPUTE REPORT
                                  10     NATIONAL RAILROAD PASSENGER                        Re: Dkt. No. 28
                                         CORPORATION,
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the Parties’ Joint Discovery Dispute Report (Dkt. 28) and directs

                                  14   the Parties to provide the following materials to the Court:

                                  15          1. Plaintiff is to provide a copy of Plaintiff’s Request for Production of Documents (Set

                                  16              One);

                                  17          2. Defendant is to provide a copy of Defendant’s Response to Plaintiff’s Request for

                                  18              Production of Documents (Set One).

                                  19   The Parties are to email the above-referenced materials to SVKCRD@cand.uscourts.gov no later

                                  20   than 3:00 p.m. today, September 24, 2019. The Parties are to reserve Thursday, September 26,

                                  21   2019 at 10:00 a.m. for a discovery hearing; counsel may appear telephonically.

                                  22          SO ORDERED.

                                  23   Dated: September 24, 2019

                                  24

                                  25
                                                                                                      SUSAN VAN KEULEN
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
